[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JUNE 3, 2009
                               No. 08-17053                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 91-00181-CR-T-17-TGW

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

NINOUS ISOM, JR.,
a.k.a. Knott,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (June 3, 2009)

Before DUBINA, Chief Judge, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant Ninous Isom, Jr., a federal prisoner convicted of a crack cocaine
offense, appeals the district court’s reduction of his sentence to the low end of his

amended Guideline range, pursuant to 18 U.S.C. § 3582(c)(2). The § 3582(c)(2)

reduction was based on Amendment 706 to the Sentencing Guidelines, which

reduced the offense levels associated with certain crack cocaine offenses. Isom

argues that the district court erred by failing to address his requests to be

sentenced: (1) pursuant to an advisory Guidelines system; and (2) for his time

served, or at the very least, at the low end of the Guideline range.1 He further

argues that Booker2 applies to his case, and the district court’s failure to address

Booker’s application to his case constitutes harmful error. He contends that the

court erred by failing to state the reasons for its decision as required under §

3582(c)(2). He also argues that the court needed to consider the 18 U.S.C. §

3553(a) factors when resentencing him and not just the amended Guideline range.

       “We review a district court’s decision whether to reduce a sentence pursuant

to 18 U.S.C. § 3582(c)(2), based on a subsequent change in the sentencing

guidelines, for abuse of discretion.” United States v. Brown, 332 F.3d 1341, 1343

(11th Cir. 2003). However, in the § 3582(c)(2) context, “we review de novo the

district court’s legal conclusions regarding the scope of its authority under the

       1
         Although Isom contends that the district court erred by failing to sentence him at
the low end of his Guideline range, the court sentenced him to 360 months’ imprisonment,
which is the lowest term pursuant to his amended Guideline range.
       2
           United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

                                                  2
Sentencing Guidelines.” United States v. White, 305 F.3d 1264, 1267 (11th Cir.

2002).

         A district court may not modify a term of imprisonment once it has been

imposed except where expressly permitted by statute or by Federal Rule of

Criminal Procedure 35. 18 U.S.C. § 3582(c)(1)(B). One statutory exception to

this general rule is:

         In the case of a defendant who has been sentenced to a term of
         imprisonment based on a sentencing range that has subsequently been
         lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o),
         upon motion of the defendant or the Director of the Bureau of Prisons,
         or on its own motion, the court may reduce the term of imprisonment,
         after considering the factors set forth in section 3553(a) to the extent
         that they are applicable, if such a reduction is consistent with
         applicable policy statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(2).

         A district court “must make two distinct determinations before deciding

whether to reduce a defendant’s sentence under § 3582(c)(2).” United States v.

Vautier, 144 F.3d 756, 760 (11th Cir. 1998). First, the court must substitute the

amended Guideline range and determine the sentence it would have imposed. Id.;

U.S.S.G. § 1B1.10(b)(1). “Second, in light of the conclusion reached in the first

step, the court must consider the factors listed in § 3553(a) and determine whether

or not to reduce the defendant’s original sentence.” Vautier, 144 F.3d at 760.

Section 1B1.10(b)(2) of the Sentencing Guidelines provides that, generally when a

                                            3
defendant is initially sentenced within his original Guideline range, “the court shall

not reduce the defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) and

this policy statement to a term that is less than the minimum of the amended

guideline range determined under subdivision (1) of this subsection.” U.S.S.G.

§ 1B1.10(b)(2)(A).

      The record here demonstrates that the district court calculated Isom’s

amended Guideline range, pursuant to the first step of the Vautier analysis, and

resentenced him to 360 months’ imprisonment, the low end of his amended range.

Vautier, 144 F.3d at 760. While the record is unclear as to whether the district

court considered the § 3553(a) factors, pursuant to the second step of the Vautier

analysis, the court still reduced Isom’s sentence to the low end of his amended

Guideline range. Vautier, 144 F.3d at 760. Thus, even if the court erred by not

considering the § 3553(a) factors, such error is harmless because the court reduced

Isom’s sentence as much as it could. Furthermore, Booker and Kimbrough 3 do not

apply to § 3582(c)(2) proceedings, and U.S.S.G. § 1B1.10(b)(2)(A) is binding on

district courts, forbidding them from imposing a sentence below the low end of an

amended Guideline range when a defendant’s original sentence was within his

original Guideline range. See United States v. Melvin, 556 F.3d 1190, 1192 (11th



      3
          Kimbrough v. United States, ___ U.S. ___, 128 S. Ct. 558 (2007).

                                                4
Cir. 2009), petition for cert. filed, (U.S. Feb. 10, 2009) (No. 08-8664).

Accordingly, we affirm the district court’s order granting Isom a two-level

reduction in offense level.

      AFFIRMED.




                                           5